Citation Nr: 0425539	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  98-20 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1318 (West 2002).   

2.  Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Linda S. Burns, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran, who had active service from April 1967 to April 
1969, died in August 1998.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The Board remanded the appeal in April 2000.  

A May 2001 Board decision denied the appeal.  The appellant 
appealed the May 2001 decision to the United States Court of 
Appeals for Veterans Claims (Court).  In April 2002 the Court 
granted a joint motion, vacating and remanding the Board's 
decision.  

In October 2002 the Board undertook additional development of 
the appeal.  The Board remanded the appeal in November 2003.  

A January 1998 RO decision granted service connection for 
post-traumatic stress disorder (PTSD), and assigned a 100 
percent evaluation from January 18, 1997.  In September 1998 
the appellant submitted a claim for dependency and indemnity 
compensation and accrued benefits.  A review of the record 
reflects that in a statement from the veteran's 
representative, dated October 24, 1996, and received October 
28, 1996, it was indicated that the veteran was making a 
claim for PTSD.  The issue of an earlier effective date for 
service connection for PTSD, for purposes of accrued 
benefits, is referred to the RO for its consideration.  


FINDINGS OF FACT

1.  At the time of the veteran's death he was not rated as 
totally disabled for a continuous period of at least 10 years 
immediately preceding his death, and he had not been rated as 
totally disabled due to service-connected disability 
continuously since his release from active service.  

2.  The veteran's death on August [redacted], 1998, at the age of 54, 
was due to cancer of the colon and/or well differentiated 
adenocarcinoma at the root of the mesentery metastatic.  

3.  Neither colon cancer nor well differentiated 
adenocarcinoma at the root of the mesentery, metastatic, were 
present in service or manifested for many years thereafter, 
nor were they related to active service.  

4.  Service-connected disability did not contribute 
substantially or materially to the cause of the veteran's 
death, nor hasten death.  


CONCLUSIONS OF LAW

1.  The criteria for dependency and indemnity compensation 
under the provisions of 38 U.S.C.A.§ 1318 have not been met.  
38 U.S.C.A. §§ 1318, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.22 (2003).  

2.  Colon cancer and well differentiated adenocarcinoma at 
the root of the mesentery, metastatic, was not incurred in or 
aggravated by active service and service incurrence may not 
be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).  

3.  A disability incurred in or aggravated by service did not 
cause or contribute to cause the veteran's death.  38 
U.S.C.A. §§ 1310, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.312 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Court's decision in Pelegrini II v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that the Veterans Claims 
Assistance Act of 2000 (VCAA) notice as required by 
38 U.S.C.A. § 5103(a) must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  

In the present case, a substantially complete application was 
received in September 1998.  Thereafter, in rating decisions, 
dated in September and October 1998, the claims were denied.  
Only after these decisions were promulgated did the AOJ, in 
May 2004, provide notice to the claimant regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by the VA, and the need for the claimant to submit any 
evidence in her possession that pertains to the claim.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While notice provided to the appellant was not given prior to 
the first AOJ adjudications of the claims, the notice was 
provided by the AOJ prior to the most recent transfer and 
certification of the appellant's case to the Board, and the 
content of the notice has fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(d).  The appellant has appeared for a hearing at the 
RO.  The statement of the case and supplemental statements of 
the case advised the appellant of the laws and regulations 
pertaining to her claims.  These documents informed her of 
the evidence of record, and explained the reasons and bases 
for denial of her claims.  January 2003 and May 2004 VA 
letters to the appellant informed her of the status of 
development of evidence.  VA and private treatment records 
have been obtained.  Therefore, notwithstanding Pelegrini II 
to decide the appeal would not prejudicial error to the 
appellant.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  See also 
38 C.F.R. § 20.1102 (harmless error).  All of the 
requirements of the VCAA notice have been fully satisfied 
and, as discussed above, the timing of the notice has not 
been prejudicial error to the appellant in this case. 

I. 1318

The law provides for dependency and indemnity compensation 
benefits under 38 U.S.C.A. § 1318 for survivors of certain 
veterans who are rated totally disabled at the time of death.  

(a)  Even though a veteran died of nonservice-connected 
causes, VA will pay death benefits to the surviving spouse in 
the same manner as if the veteran's death were service 
connected, if:  

(1)  The veteran's death was not the result of his willful 
misconduct, and (2) at the time of death, the veteran was 
receiving, or was in titled to receive, compensation for 
service-connected disability that was:  (i)  Rated by VA as 
totally disabling for a continuous period of at least 10 
years immediately preceding death; or (ii) rated by VA as 
totally disabling continuously since the veteran's release 
from active duty and for at least five years immediately 
preceding death.  

(b)  For purposes of this section, "entitled to receive" 
means that at the time of death, the veteran had service-
connected disability rated totally disabling by VA but was 
not receiving compensation because:  

(1)  VA was paying the compensation to the veteran's 
dependent; (2) VA was withholding the compensation under 
authority of 38 U.S.C. § 5314 to offset an indebtedness of 
the veteran; (3) the veteran had applied for compensation but 
had not received total disability compensation due solely to 
clear and unmistakable error in a VA decision concerning the 
issue of service connection, disability evaluation or 
effective date; (4) the veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C. 
§ 1174(h)(2); (6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. § 5308, but determines 
that benefits were payable under 38 U.S.C. § 5309.  

(c)  For purposes of this section, "rated by VA as totally 
disabling" includes total disability ratings based on 
unemployability (Sec. 4.16 of this chapter).  

(d)  To be entitled to benefits under this section, a 
surviving spouse must have been married to the veteran (1) 
for at least one year immediately preceding the date of the 
veteran's death; or (2) for any period of time if a child was 
born of the marriage, or was born to them before the 
marriage.  38 C.F.R. § 3.22.  

The record reflects that a January 1998 RO decision granted 
service connection for PTSD, and assigned a 100 percent 
evaluation from January 18, 1997.  That evaluation was in 
effect until the veteran's death on August [redacted], 1998.  
38 C.F.R. § 20.1106 (2003), effective March 4, 1992, provides 
in relevant part, that, "[e]xcept with respect to benefits 
under the provisions of 38 U.S.C.A. § 1318...., issues involved 
in a survivor's claim for death benefits will be decided 
without regard to any prior disposition of those issues 
during the veteran's lifetime."  The Court found that "the 
clear message of 20.1106 is that final rating decisions 
during the veteran's lifetime are controlling when 
determining if, under § 1318(b) at the time of a veteran's 
death, he or she had been entitled to compensation for a 
total disability rating for 10 continuous years preceding the 
veteran's death."  Marso v. West, 13 Vet. App. 260, 266 
(1999).  It was concluded that "§ 20.1106 is a reasonable 
interpretation of 38 U.S.C. § 1318(b), and must be upheld by 
this Court."  Id.  Therefore, the Court held that "where a 
prior final VA determination had denied the veteran a total 
disability rating, so that the veteran has not been rated 
totally disabled for 10 continuous yeas prior to his or her 
death, a survivor under § 1318(b) must demonstrate [clear and 
unmistakable error] in the prior VA determination in order to 
establish eligibility under § 1318(b)(1)."  Id.  See also 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  

In light of the holding in Marso and Timberlake, if decisions 
rendered during the veteran's lifetime demonstrate that he or 
she did not have a total disability rating for a continuous 
period of 10 years immediately preceding death, a survivor 
must show clear and unmistakable error in the pertinent 
decision or decisions during the veteran's lifetime in order 
to establish dependency and indemnity compensation under 
§ 1318.  A May 1996 RO decision denied service connection for 
multiple disabilities and is final.  The Board is cognizant 
of the earlier effective date claim, for purposes of accrued 
benefits, referred to in the introduction portion of this 
decision.  However, a careful review of the record reflects 
that the earliest claim for any benefit filed by the veteran 
was in February 1996, and the earliest claim for PTSD was 
filed in October 1996.  The record indicates that the veteran 
was first diagnosed with PTSD in August 1996.  Assuming for 
purposes of this decision, without deciding, that an earlier 
effective date for PTSD was granted until August or October 
1996, and a 100 percent evaluation assigned, the veteran 
still would not have had a total disability rating in effect 
for 10 years prior to his death.  

In light of the above analysis, and the application of the 
applicable law to the facts of this case, a preponderance of 
the evidence is against the appellant's claim for dependency 
and indemnity compensation under the provisions of 38 
U.S.C.A. § 1318 because the veteran did not have a total 
disability rating due to service-connected disability in 
effect for 10 years prior to his death.  There is no 
possibility that an earlier effective date may be assigned 
that would result in a total disability rating due to 
service-connected disability being assigned for a 10-year 
period prior to the veteran's death.  Accordingly, the 
dependency and indemnity compensation claim pursuant to 38 
U.S.C.A. § 1318 must be denied because the veteran would not 
have been entitled to a total rating for the requisite number 
of years.  38 C.F.R. § 3.22.  

II.  Service-Connected Death

The veteran's service medical records, including the report 
of his March 1969 service separation examination, reflect no 
complaint, finding, or treatment regarding colon cancer or 
well differentiated adenocarcinoma at the root of the 
mesentery, metastatic.  Neither is there any competent 
medical evidence indicating that the veteran's cancer was 
present during the first year following his discharge from 
active service.  His cancer was not diagnosed for more than 
25 years after his discharge from active service.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law also provides 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  When a veteran 
served continuously for 90 days or more during a period of 
war or peacetime service after December 1946, and cancer 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

A veteran who, during active military, naval or air service, 
served in the Republic of Vietnam during the Vietnam Era 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307.  The veteran's 
service personnel records reflect that he had service in 
Vietnam during the Vietnam Era.  

If a veteran was exposed to a herbicide agent during active 
military, naval or air service, the following disease shall 
be service connected, even though there is no record of such 
disease during service:  Chloracne, type II diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), soft tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  The term soft tissue sarcoma includes the 
following:  Adult fibrosarcoma, dermatofibrosarcoma 
protuberans, malignant fibrous histiocytoma, liposarcoma, 
leiomyosarcoma, epithelioid, leiomyosarcoma (malignant 
leiomyoblastoma), rhabdomyosarcoma, ectomesenchymoma, 
angiosarcoma (hemangiosarcoma and lymphangiosarcoma) 
proliferating (systemic) angioendotheliomatosis, malignant 
glomus tumor, malignant hemangiopericytoma, synovial sarcoma 
(malignant synovioma), malignant giant cell tumor of tendon 
sheath, malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant triton 
tumor), glandular and epithelioid malignant schwannomas, 
malignant mesenchymoma, malignant granular cell tumor, 
alveolar soft part sarcoma, epithelioid sarcoma, clear cell 
sarcoma of tendons and aponeuroses, extraskeletal Ewing's 
sarcoma, congenital and infantile fibrosarcoma, and malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e).  

The veteran's certificate of death reflects that the 
immediate cause of death was cancer of the colon.  A VA 
hospital discharge summary, relating to a period of 
hospitalization in July 1998, reflects that an exploratory 
laparotomy with biopsy was accomplished.  The diagnosis was 
well differentiated adenocarcinoma at the root of the 
mesentery, metastatic.  Multiple statements have been 
received from a private hospice that provided the veteran 
care during his final weeks.  These statements, as well as 
all other competent medical evidence of record, do not 
indicate that the veteran had any cancer other than either 
the well differentiated adenocarcinoma at the root of the 
mesentery, metastatic, that was identified by biopsy in July 
1998, or the colon cancer identified on the veteran's death 
certificate.  A complete review of all of the evidence of 
record does not indicate that the veteran was ever diagnosed 
with any of the disabilities enumerated in 38 C.F.R. § 3.309.  

Specifically, he was never diagnosed with a soft tissue 
sarcoma, but was diagnosed with adenocarcinoma located at the 
root of the mesentery that had metastasized.  The death 
certificate also identified colon cancer.  In the absence of 
any competent medical evidence of record identifying the 
veteran's cancer as a soft tissue sarcoma and competent 
medical evidence of record identifying his cancer as either 
colon cancer or well differentiated adenocarcinoma at the 
root of the mesentery, that had metastasized, and no 
competent medical evidence indicating the existence of any 
other disease identified in 38 C.F.R. § 3.309, a 
preponderance of the evidence is against a finding that the 
veteran had any disease listed in 38 C.F.R. § 3.309 for which 
service connection may be granted on a presumptive basis.  

Neither is it shown that the veteran had cancer during his 
active service, or within one year of discharge from his 
active service.  Rather, the competent medical evidence 
indicates that the veteran's cancer first occurred more than 
25 years after his discharge from active service.  Therefore, 
a preponderance of the evidence is against a finding that the 
veteran's cancer existed during his active service or within 
one year of discharge thereof.  

The appellant is not precluded from establishing a 
relationship between the veteran's colon cancer or well 
differentiated adenocarcinoma at the root of the mesentery 
with metastases and his active service, including any 
exposure to Agent Orange during his active service.  See 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  A 
review of the record, including the appellant's testimony and 
information submitted at the time of her personal hearing, 
and subsequently, does not indicate that there is any 
competent medical evidence indicating a relationship between 
the veteran's colon cancer or well differentiated 
adenocarcinoma at the root of the mesentery that had 
metastasized, and his active service, including exposure to 
Agent Orange.  

There is no evidence of either the appellant or J. P. S., the 
social worker submitting November 1998 and undated statements 
with respect to a diagnosis of adenocarcinoma mesentery being 
related to Agent Orange, having specialized training that 
would quality them to offer a medical diagnosis or medical 
etiology.  Since they are not qualified to offer medical 
diagnoses or medical etiologies, their statements with 
respect to a relationship between the veteran's cancer and 
exposure to Agent Orange is of no probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  On 
the basis of the above analysis, a preponderance of the 
evidence is against a finding that there is any relationship 
between the veteran's colon cancer or well differentiated 
adenocarcinoma at the root of the mesentery that had 
metastasized and his active service, including exposure to 
Agent Orange.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related thereto.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  There are primary causes of death 
which by their very nature are so overwhelming that eventual 
death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such a 
severity as to have had a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

At the time of the veteran's death service connection for 
PTSD had been established, and a 100 percent evaluation 
assigned.  A review of all of the competent medical evidence 
of record does not provide any indication that the veteran's 
service-connected PTSD either caused or contributed 
substantially or materially to cause the veteran's death, or 
that it hastened his death in any way.  Both private and VA 
treatment records, relating to the veteran's care, indicate 
that the only factor that resulted in the veteran's death was 
his cancer, as does the certificate of death.  In the absence 
of any competent medical evidence indicating that the 
veteran's "PTSD caused or contributed substantially or 
materially to cause the veteran's death or hasten his death, 
and competent medical evidence attributing his death solely 
to his cancer, a preponderance of the evidence is against a 
finding that the veteran's death was related to his PTSD.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  



ORDER

Dependency and indemnity compensation pursuant to the 
provisions of 38 U.S.C.A. § 1318 is denied.  

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	C. P. RUSSELL	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



